DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment of 10/22/2019 is acknowledged by the Examiner where the continuity data was added to the specification.  Applicant has not amended the claims.  The claims are those which were presented in WO 2018/199497.  
Priority
The Examiner acknowledges applicant’s 371 National Stage benefit to PCT/KR2018/004053 filed 2018-04-06.
Information Disclosure Statement
The Information Disclosure Statement of June 12, 2020 is acknowledged and the references cited have been considered and attached to this office action.
Specification
The abstract of the disclosure is objected to because applicant has used the abstract form the WIPO document which includes extraneous information such as the WIPO indicia, classification, drawing , designated states etc.  The abstract is a single paragraph between 50-150 words which is on separate sheet of paper following the claims.  The sheet should include sequential pagination, the specification starts on page 1, followed by the claims which start on a separate page following the last paragraph of the specification, following the last page of the claims, the abstract starts on a separate page in a single paragraph with the correct sequential pagination.  Correction is required.  See MPEP § 608.01(b).
Applicant is suggested to delete headings “Mode of Invention from Specification” and “Solution to the Problem” and use --Detailed Description of the Invention-- .   Alternatively applicant could just add the heading Detailed Description of the Invention after the Brief Description of the Drawings and can leave the headings which were used in the International Application.
Claim Objections
The claims as originally presented are objected to as being non-complaint.  The claims must include the claim numbering, sequentially numbered and include status identifiers.  Applicant’s claims as set forth for examination as written are:

    PNG
    media_image1.png
    588
    853
    media_image1.png
    Greyscale

 Etc.

Claim 1. (Amended) A sterilization kit for a water treatment apparatus, which supplies hot water to the water treatment apparatus….comprising:
a water inlet passage into which the raw water is introduced….
controller and is heat-exchanged with the controller.
Suitable correction is required. 
Claim Interpretation
As presented, the claims are directed to a “kit” claim, which when examined in US practice is generally recognized to the ordinary artisan, as plurality of components housed in a container which can be separately useable which include instructions.  For example, a pregnancy test kit, the kit includes the box which houses the pregnancy test strip and includes directions as to how to pregnancy test strip.  Or a kit for determining the water conditions of a pool or hot tub which includes a test strip, a plurality of vials of reagents (water treatment chemicals, i.e.  pH up (base), pH down (acid),  shock, etc.)) directions as to how to add the reagents, use the test strip and a color chart to review the results which is usually on the vial of the container holding the test strips).  It is unclear what applicant means by a kit.  It appears that applicant should claim an apparatus or system (plurality of devices) or should claim a method.  For examination purposes, the recitation of “kit” has been accorded no weight in examination and the 
Claim Rejections - 35 USC § 112
Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, applicant recites “…wherein at least of a portion of the water inlet passage passes through the controller and is heat exchanged with the controller.  A controller does not perform the function of heat exchange.  Does applicant mean that radiative or conductive heat generated by the components of the controller heats the water?  A controller does include circuitry which can provide heat but it generally does not provide heat to actually heat or cool water.  The controller controls the valving or the heat exchanger.  The heater can be electrically resistive type heater but the controller is not the heat exchanger. The controller controls a heat exchanger by turning it on or off or sensing the temperatures.  Suitable explanation and correction is required.
In Claim 2, applicant recites “an inlet part”, it is not clear why, and what part applicant is referring to, applicant should recite “an inlet connected to an outside water source, or a raw water inlet, said inlet in operative connection with a heat exchanger, which is connected to a hot water tank” and delete the recitation “part” from the claim. Regarding claims 3-10 and 14 since these claims ultimately depend from claim 2, applicant has provided proper antecedence using the “part” language which should be used.  As discussed above, applicant should recite positively and inlet, wherein the inlet 
	In claim 5-6, it is not clear what the distinction is between the heat exchanger part and the heat transfer member both are heat exchangers.  In claim 6, which further limits the heat transfer member again, it is not clear why there is an additional heat transfer member and how it distinguishes from the heat exchanger part.  Suitable explanation is required.
	In Claim 7, because the claim depends from claim 5, and there is lack of clarity regarding the heat transfer member this claim is indefinite as being dependent upon a rejected base claim.  It is not clear what applicant means including the location and disposition of the adhesion layer, the heat transfer member and controller.  Perhaps applicant should use figure numbers when explaining to the Office the elements of the claim so that the Examiner can constructively suggest claim amendments.
	In Claim 9, “at least one decompression valve” lacks positive antecedence.
	In Claim 10, “at least one of a flow rate sensor” lacks positive antecedence.
	In Claim 15, “a steam passage” lacks positive antecedence.  Further, the claim is narrative and lacks clarity, when drafting an apparatus claim, applicant is strongly suggested to use element plus function language and the elements should be in operative connection with the other elements of the claim in order to satisfy the condition under 112(b).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., US 9,656,896
	Kim teaches a sterilization kit (160) which sterilizes hot water which can be used with a device which supplies drinking water and can include a water purifier which supplied purified water to the end user in a cold or hot state, the water purifier can be an independent device or other home appliance or can be used with a refrigerator.[Note Column 7, lines 14-33] The apparatus as described in Figure 1, teaches a housing (161) to facilitate carrying the sterilization kit (160). The housing (161) defines an outer appearance of the sterilization kit(160).  The housing 161 may be divining into an upper cover and lower cover which are detachable coupled to each other, A plurality of ports 162a to 162f is provided on side of the housing(161).  A circulation passage (170) a rinsing water supply , passage (172) and drain passages (168) each which includes couplings such as a hose or pope is inserted through or drawn out  ports 162a to 162f which is connected to the internal components of the housing (161).  The kit includes a  sterilizing water generator (163), a circulation pump (165) passages and valves are included. [Note Column 7, lines 40 to Column 8 line 2] Kim teaches that raw water supply unit (110) can be connected to a tap so as to supply tap water.  The raw water . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. teach a sterilization system.  Garusi et al. teach hot sanitary water system and method for disinfection of hot water.  Tsai teach a device and method for producing medical grade water.  Schmitt teach a reverse osmosis filtering system.  Lee et al. teach a water treatment apparatus and sterilizing and cleansing method thereof.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.